                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

    YETTA JOHNSON                                 §
                                                  §
    v.                                            §   CIVIL CASE NO. 4:20-CV-767-SDJ
                                                  §
    CONIFER HEALTH SOLUTIONS                      §

MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF THE
           UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the Report and Recommendation of the United

States Magistrate Judge (“Report”), this matter having been referred to the

Magistrate Judge pursuant to 28 U.S.C. § 636. On May 7, 2021, the Report of the

Magistrate Judge, (Dkt. #32), was entered containing proposed findings of fact and

recommendations that Defendant Hospital RCM Services, LLC’s1 Motion to Dismiss

and Compel Arbitration, (Dkt. #15), be granted and Plaintiff Yetta Johnson’s claims

be submitted to arbitration. Having assessed the Report and considered Plaintiff’s

Objections, (Dkt. #34), the Court determines that the Magistrate Judge’s Report and

Recommendation should be adopted.

                                          OBJECTIONS

         A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations

to which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.

72(b)(2)–(3).



1Defendant states it has been incorrectly named in Johnson’s Complaint, as Conifer Health Solutions,
and that Defendant’s correct name is Hospital RCM Services, LLC. (Dkt. #15 at 1 n.2).


                                                -1-
      Johnson raises a single objection to the Magistrate Judge’s Report, asserting

that the Report incorrectly states the date she relocated to Texas; Johnson avers that

she relocated to Texas in 2018 rather than “in August of 2016.” (Dkt. #34 at 1).

Johnson does not dispute any of the Magistrate Judge’s ultimate findings. She objects

only to a factual recitation that does not impact or change the determination that

Defendant Hospital RCM Services, LLC’s Motion to Dismiss and Compel Arbitration

should be granted. Thus, Johnson’s Objection is OVERRULED.

                                    CONCLUSION

      Having considered Plaintiff Yetta Johnson’s Objection, (Dkt. #34), the Court
   .
adopts the Magistrate Judge’s Report and Recommendation, (Dkt. #32), as the

findings and conclusion of the Court.

      It is therefore ORDERED that Defendant Hospital RCM Services, LLC’s

Motion to Dismiss and Compel Arbitration, (Dkt. #15), is GRANTED. Plaintiff Yetta

Johnson’s claims are DISMISSED WITH PREJUDICE.

      It is further ORDERED that Plaintiff Yetta Johnson’s claims should be

submitted to arbitration pursuant to the terms of the Arbitration Agreement.

       So ORDERED and SIGNED this 2nd day of June, 2021.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE




                                         -2-
